Citation Nr: 1609646	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an increased disability rating for vocal cord nodules with hoarseness, currently rated as 30 percent disabling. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran last underwent a VA examination for her vocal cord disability in May 2011.  At that time, the Veteran reported that she was employed full-time as a collections advisor, missing three work weeks in the prior year due to chest pain and vocal hoarseness.  During VA psychiatric treatment in January 2014, she reported that she was on medical leave from her position as a mortgage advisor because of her inability to speak for long periods of time, a requirement for the position.  She also noted that she has had to take leave repeatedly and is uncertain about going back to work.  Given that it has been over four years since the Veteran was last afforded a VA examination for her vocal cord disability, and her disability may have changed since that time as reflected in the January 2014 VA treatment report, the Board finds that remand for a new VA examination is warranted.  38 C.F.R. § 3.327; Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).    


Additionally, the Veteran indicated during her DRO hearing and in VA treatment sessions that she has participated in speech therapy; however, such records have not been obtained.  Moreover, in the April 2012 supplemental statement of the case (SSOC), the AOJ cited VA treatment records from 2009 through 2011 which have not been associated with the claims file.  On remand, such records should be associated with the claims file, along with updated VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all private or VA speech therapy providers.  Obtain copies of related medical records which are not already in the claims file.  If the records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Obtain VA treatment records, to include records from the Audie L. Murphy VA Medical Center and Frank Tejeda VA Outpatient Clinic dated from 2009 to 2011.  Additionally, obtain VA treatment records dating since January 2014.   

3. After associating all available records requested above with the claims file, schedule the Veteran for an examination to determine the severity of her vocal cord disability.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the vocal cord disability.  The examiner must also discuss the impact that the Veteran's vocal cord disability has on her ability to secure and maintain substantially gainful employment.

All findings and conclusions should be set forth in a legible report.

4. Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a SSOC and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


